—Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about September 10, 1997, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this product liability action, the motion of defendant manufacturers for summary judgment dismissing the complaint was properly granted in light of defendants’ uncontroverted showing that there had been significant post-sale modifications to their product, and in light of the record evidence compellingly supportive of their further contention that those modifications, rather than the original product design, proximately caused plaintiffs injuries (see, Amatulli v Delhi Constr. Corp., 77 NY2d 525, 532; Rios v Minster Mach. Co., 243 AD2d 399). The conclusory statements of plaintiffs’ expert were insufficient to raise a triable issue as to whether plaintiffs *539harm was in fact substantially attributable to the alleged design defect. Concur — Williams, J. P., Wallach, Andrias and Saxe, JJ.